Claims 1-7, 9, 10, 13, 14, and 16-42 are currently pending with claims 8, 11, 12, and 15 being cancelled.  Claims 4, 13, 14, 16, 24-38 and 40-42 have been withdrawn as being directed to a non-elected invention.  Claims 1-3, 5-7, 9, 10, 17-23 and 39 are under consideration. 
The 112 rejection has been overcome in view of present amendment and response. 
The rejection over JP 2004/300172 (JP’172) further in view of Musashi has been withdrawn in favor of the rejection over Musashi taken alone. 
Other rejections are maintained. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1, 2, 5, 6, 9, 10, 17-23 and 39 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over US 2004/0253427 to Yokogawa et al. (Yokogawa).  
Turning to the specification of the claimed invention, the particulate form of the structural unit is a hollow particle (paragraph 29).  Hence, the three-dimensional structure comprises hollow particles and so does an aggregation of the three-dimensional structures.  As the claim is completely silent as to a spatial relationship between the hollow particles and the three-dimensional structures, the examiner interprets that the hollow particles and the aggregation of the three-dimensional structures comprising hollow particles are bound together in the final product of the low refractive index layer.  
As such, any prior art low refractive index layers including an aggregation of the three-dimensional structures comprising hollow particles meet the claimed requirements. 
Yokogawa disclose a surface light emitting device comprising a substrate and a composite film provided on the substrate (abstract and figure 1).  The composite film comprises a filler and a binder wherein the filler comprises pulverized aerogel particles, silica hollow particles, and metal oxide particles (abstract, paragraphs 70, 71 and 85).  The filler includes particles of titania, silica and alumina (paragraph 86).  The binder is inhibited from filling the voids in the portions between the fine particles of the filler in the composite film, thereby promoting the bonding between the fine particles of the filler (paragraph 146).  This is a clear indication that the composite film includes a portion wherein the fillers are directly bonded to each other without 
As to claim 2, the composite film is formed by aggregation of the fillers (figure 1a). 
As to claim 3, a nanometer-sized three-dimensional structure formed from one type or two or more types of structural units chemically bonded to each other is associated with an intermediate product which is not a final product of a low refractive index layer comprising an aggregation of hollow particles and the three-dimensional structures.  As such, the nanometer-sized three-dimensional structure is completely irrelevant to the final product and thus have no specific, substantial and credible utility. 
As to claim 5, aggregation of fillers results in void spaces with a void fraction of 40% (paragraph 111).  
As to claim 9, the silica hollow particle has a particle size of 5 to 100 nm (paragraph 76). 
As to claims 6 and 18, the filler comprises a pulverized aerogel particles corresponding to the claimed microporous particles (paragraph 70). 

However, it appears that the composite film meets all structural limitations and chemistry required by the claims.  
The composite film comprises a filler and a binder wherein the filler comprises pulverized aerogel particles, silica hollow particles, and metal oxide particles (abstract, paragraphs 70, 71 and 85).  The filler includes particles of titania, silica and alumina (paragraph 86).  The binder is inhibited from filling the voids in the portions between the fine particles of the filler in the composite film, thereby promoting the bonding between the fine particles of the filler (paragraph 146).  This is a clear indication that the composite film includes a portion wherein the fillers are directly bonded to each other without the binder.  The composite film has a refractive index of from 1.1 to 1.4 (paragraph 140).  In particular, the composite film has a refractive index of from 1.21 (table 1).  The composite film has voids with a void fraction of 40% (paragraph 111).  The composite film contains 40 to 95 mass % of the binder, and 5 to 60 mass % of the filler (paragraph 138).  As the silica hollow particle is one of the components of the filler, the content of the silica hollow particle in the composite material would be 60% by mass or less, which is within the claimed range.  
A thickness of the composite film may deviate from the quarter-wave layer optimum theoretical values.  

wherein e: thickness,
wavelength: 550 nm (paragraph 172)
n: refractive index = 1.21(example 2)
e= 550/(4x1.21)=114 nm. The composite film has a thickness within the claimed range.  
The composite film has a refractive index of 1.21 within the claimed range.  It appears that the haze value is dictated by the refractive index. Therefore, it is not seen that the claimed haze value could not be present as the refractive index is within the claimed range.  
Therefore, the examiner takes the position that the pore size, the abrasion resistance and the folding endurance of the composite film would be present as like material has like property.  
As to claim 17, the filler includes particles of titania, silica and alumina (paragraph 86).  
Aa to claim 20, the composite film has voids with a void fraction of 40% (paragraph 111).  
As to claim 21, the thickness of the composite film may deviate from the quarter-wave layer optimum theoretical values.  
e= wavelength/4n 
e: thickness
wavelength: 550 nm (paragraph 172)
n: refractive index = 1.21(example 2)

As to claim 22, the composite film has a refractive index of 1.21 within the claimed range.  It appears that the haze value is dictated by the refractive index. Therefore, it is not seen that the claimed haze value could not be present as the refractive index is within the claimed range.  
As to claim 23, the composite film layer contains hydrochloric acid or ammonia (examples 1 and 2 respectively).  

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Yokogawa as applied to claim 1 above, and further in view of US 2016/0304722 to Kobori (Kobori).
Yokogawa does not specifically disclose the hollow silica particles having a void fraction from 10 to 95%.  
Kobori, however, discloses a resin film having improved antifouling and slip properties, and obtained from a composition comprising hollow silica particles, solid silica particles and a binder resin wherein the hollow and solid particles are coupled directly to each other (paragraphs 16-23 and 75).  The hollow silica particles may be present in an amount of 5 to 50 wt%, and the solid silica particles in an amount of less than 10 wt%, and 45 to 85 wt% of the binder resin based on the total weight of the composition (paragraph 17).  The hollow silica particles have a porosity of 20% or more (paragraph 44).  
Therefore, in the absence of unexpected results, it would have been to one having ordinary skill in the art before the effective filing date of the claimed invention 

Applicant alleges that Yokogawa fails to disclose the composite film comprising hollow particles in combination with the three-dimensional structures formed from one type or two or more types of structural units chemically bonded to teach other, wherein the structural units are in at least one form selected from the group consisting of particulate foams, fibrous forms and plate-shaped forms.  
The examiner respectfully disagrees. 
Turning to the specification of the claimed invention, the particulate form of the structural unit is a hollow particle (paragraph 29).  Hence, the three-dimensional structure comprises hollow particles and so does an aggregation of the three-dimensional structures.  As the claim is completely silent as to a spatial relationship between the hollow particles and the three-dimensional structures, the examiner interprets that the hollow particles and the aggregation of the three-dimensional structures comprising hollow particles are bound together in the final product of the low refractive index layer.  
As such, any prior art low refractive index layers including an aggregation of the three-dimensional structures comprising hollow particles meet the claimed requirements. 
Yokogawa discloses that the composite film comprises a filler and a binder wherein the filler comprises pulverized aerogel particles, silica hollow particles, and metal oxide particles (abstract, paragraphs 70, 71 and 85).  Thus, the composite .    

Claims 1-3, 5, 9, 10, 17-22 and 39 are rejected under 35 U.S.C. 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over US 2016/0131819 to Musashi et al. (Musashi). 
Turning to the specification of the claimed invention, the particulate form of the structural unit is a hollow particle (paragraph 29).  Hence, the three-dimensional structure comprises hollow particles and so does an aggregation of the three-dimensional structures.  As the claim is completely silent as to a spatial relationship between the hollow particles and the three-dimensional structures, the examiner interprets that the hollow particles and the aggregation of the three-dimensional structures comprising hollow particles are bound together in the final product of the low refractive index layer.  
Any prior art low refractive index layers including an aggregation of the three-dimensional structures comprising hollow particles meet the claimed requirements.  
Musashi discloses a multilayer sheet comprising a first resin layer, a second layer, a particle-containing layer disposed between the first and second resin layers, and an intermediate layer disposed between the first resin layer and the particle-containing layer or between the second resin layer and the particle-containing layer 
20.5 x1/4 x100% = 5.125%
The hollow particles read upon the claimed the claimed structural units as well as the claimed microporous particles.   
As to claim 2, the particle-containing layer is a porous layer obtained from an aggregation of particles (figure 2).  
As to claim 3, a nanometer-sized three-dimensional structure formed from one type or two or more types of structural units chemically bonded to each other is associated with an intermediate product which is not a final product of a low refractive index layer comprising an aggregation of hollow particles and the three-dimensional structures.  As such, the nanometer-sized three-dimensional structure is completely irrelevant to the final product and thus have no specific, substantial and credible utility. 
As to claims 5 and 9, the hollow particles has a cavity surrounded by an outer shell (paragraph 82).  The hollow particles have an average particle diameter of from 30 to 120 nm (paragraph 92).  

However, it appears that the particle-containing layer meets all structural limitations and chemistry required by the claims.  The particle-containing layer comprises hollow particles of silica, alumina, titania and zirconia with an average particle diameter of the particle of from 30 to 120 nm (paragraphs 82, 87, and 92).  The particles are bound directly to each other to form gaps between the particles.  No binder is present between the particles such that the particle-containing layer has a porosity of form 26 to 50%, a thickness of 1.2 microns and a refractive index of 1.17 (paragraphs 63 and 198).  The hollow silica particle is present in the particle-containing layer in an amount of 5.1% by mass (paragraph 197).  The particles include hollow particles of silica, alumina, titania and zirconia (paragraphs 82 and 87). 
Therefore, the examiner takes the position that the pore size, the abrasion resistance and the folding endurance of the particle-containing layer would be present as like material has like property.  
As to claim 17, the particles include hollow particles of silica, alumina, titania and zirconia (paragraphs 82 and 87).
As to claim 18, the hollow particles having an average particle diameter of from 30 to 120 nm is equated to the claimed microporous particles (paragraph 92).  

Musashi does not specifically disclose the particle-containing layer has a porosity of at least 40%.  However, this does not render the claim unobvious because difference in the porosity will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such the porosity is critical or provides unexpected results. 
Therefore, in the absence of unexpected results, it would have been to one having ordinary skill in the art before the effective filing date of the claimed invention to motivated by the desire to use the particle-containing layer having a porosity in the range instantly claimed motivated by the desire to balance the strength and low refractive index of the particle-containing layer.  This is in line with In re Aller, 105 USPQ 233 which holds discovering the optimum or workable ranges involves only routine skill in the art. 
As to claim 22, the particle-containing layer has a refractive index of 1.17 within the claimed range.  It appears that the haze value is dictated by the refractive index. Therefore, it is not seen that the claimed haze value could not be present as the refractive index is within the claimed range.  
As to claim 39, the multilayer sheet is useful as a light guide sheet (paragraph 51).  

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Musashi as applied to claim 1 above, and further in view of Kobori.

Kobori, however, discloses a resin film having improved antifouling and slip properties, and obtained from a composition comprising hollow silica particles, solid silica particles and a binder resin wherein the hollow and solid particles are coupled directly to each other (paragraphs 16-23 and 75).  The hollow silica particles may be present in an amount of 5 to 50 wt%, and the solid silica particles in an amount of less than 10 wt%, and 45 to 85 wt% of the binder resin based on the total weight of the composition (paragraph 17).  The hollow silica particles have a porosity of 20% or more (paragraph 44).  
Therefore, in the absence of unexpected results, it would have been to one having ordinary skill in the art before the effective filing date of the claimed invention to use the hollow silica particles having a porosity in the range instantly claimed motivated by the desire to lower the refractive index of the particle-containing layer.  

Applicant alleges that Musashi fails to disclose the particle-containing layer comprising hollow particles in combination with the three-dimensional structures formed from one type or two or more types of structural units chemically bonded to teach other, wherein the structural units are in at least one form selected from the group consisting of particulate foams, fibrous forms and plate-shaped forms.  
The examiner respectfully disagrees. 
Turning to the specification of the claimed invention, the particulate form of the structural unit is a hollow particle (paragraph 29).  Hence, the three-dimensional 
As such, any prior art low refractive index layers including an aggregation of the three-dimensional structures comprising hollow particles meet the claimed requirements. 
The particle-containing layer comprises hollow particles bound directly to each other to form gaps between the particles wherein the hollow particles are comprised of silica, alumina, titania and zirconia with an average particle diameter of the particle is from 30 to 120 nm (paragraphs 82, 87 and 92).
The aggregation of hollow particles reads on the claimed three-dimensional structure.  The hollow particle of the aggregation corresponds to the claimed hollow particle.  

Claims 1-3, 5, 9, 10, 17-22 and 39 are rejected under 35 U.S.C. 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over US 2016/0170094 to Nakayama et al. (Nakayama).  
Turning to the specification of the claimed invention, the particulate form of the structural unit is a hollow particle (paragraph 29).  Hence, the three-dimensional structure comprises hollow particles and so does an aggregation of the three-
Any prior art low refractive index layers including an aggregation of the three-dimensional structures comprising hollow particles meet the claimed requirements.  
Nakayama discloses an optical member comprising a base material and an antireflection film provided on the base material (figure 1 and abstract).  The antireflection film is a porous layer obtained from a composition comprising silica particles and a binder (table).  The porous layer has a refractive index of 1.24 (table).  The porous layer contains 50 wt% or more of hollow silica particles (paragraph 31).  This is a clear indication that the porous layer can include 50 wt% of hollow silica particles. 
The silica particles comprise hollow silica particles or chain particles (paragraph 31).  The silica particles are directly bonded to each other to form voids between the particles.  The direct contact of the silica particles provides improved abrasion resistance (paragraph 24).  
 The hollow silica particles are equated to the claimed particulate structural units.  
As to claim 2, the porous layer is formed by aggregation of hollow silica particles (figure 1). 

As to claims 5, 9, and 17, the hollow silica particles have an average particle size of 55 nm (paragraph 84).  
As to claims 10 and 19, Nakayama does not explicitly disclose the porous layer having pores with an average pore size of from 2 to 200 nm, an abrasion resistance defined by a residual ratio of Si before and after a sliding test from 60% to 100% and a folding endurance of 100 times or more.  
However, it appears that the porous layer meets all structural limitations and chemistry required by the claims.  
The porous layer is obtained from a composition comprising silica particles and a binder wherein the porous layer has a refractive index of 1.24 (table).  The silica particles comprise hollow particles or chain particles (paragraph 31).  The silica particles are directly bonded to each other to form voids between the particles.  The direct contact of the silica particles provides improved abrasion resistance (paragraph 24).  The hollow silica particles are equated to the claimed particulate structural units.  The porous layer is formed by aggregation of hollow silica particles 
The porous layer contains 50 wt% or more of hollow silica particles (paragraph 31).  This is a clear indication that the porous layer can include 50 wt% of hollow silica particles.  The porous layer has a porosity of 47% and a thickness of from 0.08 to 0.2 microns (example 1, table; and paragraph 49).  
The porous layer has a refractive index of 1.24 within the claimed range.  It appears that the haze value is dictated by the refractive index. Therefore, it is not seen that the claimed haze value could not be present as the refractive index is within the claimed range.  
Therefore, the examiner takes the position that the pore size, the abrasion resistance and the folding endurance of the coating film would be present as like material has like property.  
As to claim 18, the hollow silica particles are equated to the microporous particles. 
As to claim 20, the porous layer has a porosity of 47% (example 1, table).  
As to claim 21, the porous layer has a thickness of 80 to 200 nm or 0.08 to 0.2 microns (paragraph 49).  
As to claim 22, the porous layer has a refractive index of 1.24 within the claimed range.  It appears that the haze value is dictated by the refractive index. Therefore, it is not seen that the claimed haze value could not be present as the refractive index is within the claimed range. 
 
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Nakayama as applied to claim 1 above, and further in view of Kobori.
Nakayama does not specifically disclose the hollow particles having a void fraction from 10 to 95%.  
Kobori, however, discloses a resin film having improved antifouling and slip properties, and obtained from a composition comprising hollow silica particles, solid silica particles and a binder resin wherein the hollow and solid particles are coupled directly to each other (paragraphs 16-23 and 75).  The hollow silica particles may be present in an amount of 5 to 50 wt%, and the solid silica particles in an amount of less than 10 wt%, and 45 to 85 wt% of the binder resin based on the total weight of the composition (paragraph 17).  The hollow silica particles have a porosity of 20% or more (paragraph 44).  
Therefore, in the absence of unexpected results, it would have been to one having ordinary skill in the art before the effective filing date of the claimed invention to use the hollow silica particles having a porosity in the range instantly claimed motivated by the desire to lower the refractive index of the porous layer.  

Applicant alleges that Nakayama fails to disclose the antireflection film comprising hollow particles in combination with the three-dimensional structures formed from one type or two or more types of structural units chemically bonded to teach other, wherein the structural units are in at least one form selected from the group consisting of particulate foams, fibrous forms and plate-shaped forms.  

Turning to the specification of the claimed invention, the particulate form of the structural unit is a hollow particle (paragraph 29).  Hence, the three-dimensional structure comprises hollow particles and so does an aggregation of the three-dimensional structures.  As the claim is completely silent as to a spatial relationship between the hollow particles and the three-dimensional structures, the examiner interprets that the hollow particles and the aggregation of the three-dimensional structures comprising hollow particles are bound together in the final product of the low refractive index layer.  
As such, any prior art low refractive index layers including an aggregation of the three-dimensional structures comprising hollow particles meet the claimed requirements. 
The aggregation of hollow particles reads on the claimed three-dimensional structure.  The hollow particle of the aggregation corresponds to the claimed hollow particle.  
The antireflection film is a porous layer obtained from a composition comprising silica particles and a binder (table).  The porous layer has a refractive index of 1.24 (table).  The porous layer contains 50 wt% or more of hollow silica particles (paragraph 31).  This is a clear indication that the porous layer can include 50 wt% of hollow silica particles. 
The silica particles comprise hollow silica particles or chain particles (paragraph 31).  The silica particles are directly bonded to each other to form voids between the particles.  
.  


	Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-3, 5, 7, 9, 10, 17-23 and 39 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 10,472,483 in view of Kobori.  
The claims of U.S. Patent No. 10,472,483 disclose each and every limitation of the claims of the current application with the exception that a silicone porous body comprises hollow particles with a void fraction of 10-95%, a content of 70 wt% or less, and an average particle size of 10 to 500 nm.   

Therefore, in the absence of unexpected results, it would have been to one having ordinary skill in the art before the effective filing date of the claimed invention to use the hollow silica particles having a porosity, a content and an average particle size in the ranges instantly claimed motivated by the desire to lower the refractive index of the silicone porous body.  
The combined teachings of the claims of U.S. Patent No. 10,472,483 and Kobori result in a silicone porous body meeting all structural limitations and chemistry required by the claims. The silicone porous body comprises hollow particles, microporous particles and each directly bonded to each other to form pores between the particles.  The silicone porous body has an abrasion resistance, a folding endurance and a haze value within the claimed ranges.  Therefore, it is the examiner’s position that a refractive index of 1.25 or less, a pore size in a range of from 2 to 200 nm would be inherently present as like material as like material has like property. This is in line with In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) which holds that if the claimed and prior art products are identical . 
	
	
Claims 1-3, 5, 7, 9, 10, 17-23 and 39 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9, and 31-38 of copending Application No. 15/749,250 (reference application) in view of Kobori. 
The claims of the copending Application No. 15/749,250 disclose each and every limitation of the claims of the current application with the exception that a void-provided layer comprises hollow particles with a void fraction of 10-95%, a content of 70 wt% or less, and an average particle size of 10 to 500 nm.   
Kobori, however, discloses a resin film having improved antifouling and slip properties, and obtained from a composition comprising hollow silica particles, solid silica particles and a binder resin wherein the hollow and solid particles are coupled directly to each other (paragraphs 16-23 and 75).  The hollow silica particles may be present in an amount of 5 to 50 wt%, and the solid silica particles in an amount of less than 10 wt%, and 45 to 85 wt% of the binder resin based on the total weight of the composition (paragraph 17).  The hollow silica particles have a porosity of 20% or more and an average particle size of 20 to 100 nm (paragraphs 44 and 62).  
Therefore, in the absence of unexpected results, it would have been to one having ordinary skill in the art before the effective filing date of the claimed invention to use the hollow silica particles having a porosity, a content and an average particle 
The combined teachings of the claims of the copending Application No. 15/749,250 and Kobori result in a void-provided layer meeting all structural limitations and chemistry required by the claims. The void-provided layer comprises hollow particles, microporous particles and each directly bonded to each other to form pores between the particles.  The void-provided layer has a refractive index within the claimed range.  Therefore, it is the examiner’s position that the abrasion resistance, the folding endurance and pore size would be inherently present as like material as like material has like property. This is in line with In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) which holds that if the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, the claimed properties or functions will be presumed to be inherent.  The burden is shifted to the applicant to show unobvious differences between the claimed product and the prior art product. 
This is a provisional nonstatutory double patenting rejection.

Claims 1-3, 5, 7, 9, 10, 17-23 and 39 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of copending Application No. 15/539,946 (reference application) in view of Kobori. 
The claims of the copending Application No. 15/539,946 disclose each and every limitation of the claims of the current application with the exception that a film 
Kobori, however, discloses a resin film having improved antifouling and slip properties, and obtained from a composition comprising hollow silica particles, solid silica particles and a binder resin wherein the hollow and solid particles are coupled directly to each other (paragraphs 16-23 and 75).  The hollow silica particles may be present in an amount of 5 to 50 wt%, and the solid silica particles in an amount of less than 10 wt%, and 45 to 85 wt% of the binder resin based on the total weight of the composition (paragraph 17).  The hollow silica particles have a porosity of 20% or more and an average particle size of 20 to 100 nm (paragraphs 44 and 62).  
Therefore, in the absence of unexpected results, it would have been to one having ordinary skill in the art before the effective filing date of the claimed invention to use the hollow silica particles having a porosity, a content and an average particle size in the ranges instantly claimed motivated by the desire to lower the refractive index of the void-containing film.  
The combined teachings of the claims of the copending Application No. 15/539,946 and Kobori result in a void-containing film meeting all structural limitations and chemistry required by the claims. The void-containing film comprises hollow particles, microporous particles and each directly bonded to each other to form pores between the particles.  The void-provided layer has an abrasion resistance, a folding endurance within the claimed ranges.  Therefore, it is the examiner’s position that a refractive index and a pore size would be inherently present as like material as like material has like property. This is in line with In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) which holds that if the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, the claimed properties or functions will be presumed to be inherent.  The burden is shifted to the applicant to show unobvious differences between the claimed product and the prior art product. 

This is a provisional nonstatutory double patenting rejection.

Claims 1-3, 5, 7, 9, 10, 17-23 and 39 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 and 31 of copending Application No. 15/539,928 (reference application) in view of Kobori. 
The claims of the copending Application No. 15/539,928 disclose each and every limitation of the claims of the current application with the exception that an ultra-low refractive index layer hollow particles with a void fraction of 10-95%, a content of 70 wt% or less, and an average particle size of 10 to 500 nm.   
Kobori, however, discloses a resin film having improved antifouling and slip properties, and obtained from a composition comprising hollow silica particles, solid silica particles and a binder resin wherein the hollow and solid particles are coupled directly to each other (paragraphs 16-23 and 75).  The hollow silica particles may be present in an amount of 5 to 50 wt%, and the solid silica particles in an amount of less than 10 wt%, and 45 to 85 wt% of the binder resin based on the total weight of 
Therefore, in the absence of unexpected results, it would have been to one having ordinary skill in the art before the effective filing date of the claimed invention to use the hollow silica particles having a porosity, a content and an average particle size in the ranges instantly claimed motivated by the desire to lower the refractive index of the ultra-low refractive index layer.  
This is a provisional nonstatutory double patenting rejection.

All of the double patenting rejections will not be withdrawn until submission of the terminal disclaimers because applicant did not distinctly and specifically point out the supposed errors in the rejections.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hai Vo whose telephone number is (571)272-1485.  The examiner can normally be reached on M-F: 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative 


/Hai Vo/
Primary Examiner
Art Unit 1788